   Case: 3:04-cr-00092-WHR Doc #: 70 Filed: 07/21/21 Page: 1 of 1 PAGEID #: 288



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION




UNITED STATES OF AMERICA,

                      Plaintiff,

                vs.                                Case No. 3:04cr92(l)

ROBERT LEE WILLIAMS,                               JUDGE WALTER H. RICE


                      Defendant.




       ORDER ON MOTION FOR SENTENCE REDUCTION UNDER18 U.S.C.
       § 3582(c)(1)(A)(COMPASSIONATE RELEASE)(DOC.#69)



       Upon motion ofthe defendant for a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A)(Doc.#69), IT IS ORDERED that the motion is DENIED WITHOUT

PREJUDICE because the defendant has not exhausted all administrative remedies as required in

18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt ofthe defendant's request by

the warden ofthe defendant's facility.




July 20, 2021                               WALTER H. RICE
                                            UNITED STATES DISTRICT JUDGE
